Citation Nr: 0935083	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to March 
1995.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
RO that, in pertinent part, denied the Veteran's claims.  The 
Veteran filed a timely appeal of these determinations to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims must be remanded for 
further development.  

Here, the Board notes that the Veteran's claims file contains 
an April 2007 notice letter indicating that the Veteran has 
recently been awarded benefits from the Social Security 
Administration.  Records related to this award, however, have 
not been associated with the Veteran's claims file.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Upon remand, the RO should also update the Veteran's claims 
file with any recent medical records relevant to the 
Veteran's claim.  In this regard, the Board notes that the 
Veteran has received recent treatment at the Detroit VA 
Medical Center.  Records from this facility dated since 
January 2007, however, have not been associated with the 
veteran's claims file.  Upon remand, the RO should request 
these records and associate them with the Veteran's claims 
file.  The Veteran should also be afforded an opportunity to 
submit any recent medical records or opinions pertinent to 
the claims that have not already been associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his claimed disabilities since 
service.  This should include records 
of the Veteran's treatment at the 
Detroit VA Medical Center dated since 
January 2007.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the Veteran should 
be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claim.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




